Case 17-31361    Doc 162   Filed 01/28/21   Entered 01/28/21 14:26:56    Page 1 of 11




                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              NEW HAVEN DIVISION


 In re:                                   :          Case No.: 17-31361 (AMN)
          JOSE SANTIAGO AND               :
          JACQUELINE GOULET-SANTIAGO,     :          Chapter 13
               Debtors                    :
                                          :
                                          :
          JOSE SANTIAGO AND               :
          JACQUELINE GOULET-SANTIAGO,     :          Adv. Pro. No.: 18-03030 (AMN)
             Plaintiffs                   :
 v.                                       :
          U.S. BANK, NA C/O U.S. BANK     :
          HOME MORTGAGE, A DIVISION OF :
          U.S. BANK NATIONAL ASSOCIATION; :
          WELLS FARGO BANK, N.A., AS      :
          TRUSTEE FOR IRWIN HOME EQUITY :
          LOAN TRUST 2007-1,              :
             Defendants                   :
                                          :          Re: AP-ECF No. 1, 78, 79

        MEMORANDUM OF DECISION AND ORDER AFTER EVIDENTIARY
  HEARING REGARDING ADVERSARY PROCEEDING COMPLAINT AGAINST WELLS
  FARGO BANK, N.A., AS TRUSTEE FOR IRWIN HOME EQUITY LOAN TRUST 2007-1

                                    APPEARANCES

 George C. Tzepos, Esq.                              Counsel for the Plaintiffs
 Law Offices of George C. Tzepos
 444 Middlebury Road
 Middlebury, CT 06762

 Linda St. Pierre, Esq.                              Counsel for Defendant
 McCalla Raymer Leibert Pierce, LLC                  U.S. Bank, N.A.
 50 Weston Street
 Hartford, CT 06120

 Wells Fargo Bank, N.A.,                             Non-Appearing Defendant
 as Trustee for Irwin Home Equity
 Loan Trust 2007-1




                                                                                        1
Case 17-31361       Doc 162      Filed 01/28/21      Entered 01/28/21 14:26:56          Page 2 of 11




      I.   INTRODUCTION

           Before the court is a motion filed by the debtors, Jose Santiago and Jacqueline

 Goulet-Santiago (the “Plaintiffs”), seeking the entry of a default judgment against the non-

 appearing defendant, Wells Fargo Bank, N.A., as Trustee for Irwin Home Equity Loan

 Trust 2007-1 (“Wells Fargo”). AP-ECF No. 78. 1 The Plaintiffs commenced this adversary

 proceeding complaint (the “Complaint”) to determine the priorities of two mortgages – one

 held by defendant, U.S. Bank, N.A. c/o U.S. Bank Home Mortgage, a division of U.S.

 Bank National Association (“U.S. Bank”) and one held by Wells Fargo – on property

 located at 1149 Straits Turnpike, Middlebury, Connecticut (the “Property”). AP-ECF No.

 1. The Complaint alleged the U.S. Bank mortgage was intended to have priority over the

 Wells Fargo mortgage, but an error in recording the mortgages caused the Wells Fargo

 mortgage to be recorded first, resulting in the Wells Fargo being in first position on the

 land records. AP-ECF No. 1. The Plaintiffs requested a judgment altering the priorities

 of these two mortgages. After an evidentiary hearing held on January 27, 2021, and for

 the reasons set forth more fully below, I find good cause exists to grant the Plaintiffs’

 motion seeking entry of a default judgment and to enter a judgment finding the Wells

 Fargo mortgage is second in priority to the mortgage held by U.S. Bank.

     II.   JURISDICTION

           The United States District Court for the District of Connecticut has jurisdiction over

 this adversary proceeding by virtue of 28 U.S.C. § 1334(b). This court derives its authority

 to hear and determine this matter on reference from the District Court pursuant to 28



 1
          References to docket entries of the adversary case number 18-3030 shall be made in the following
 format: “AP-ECF No. ___”. References to docket entries of the Plaintiffs’ Chapter 13 case number 17-31361
 shall be made in the following format: “ECF No. ____.”

                                                                                                        2
Case 17-31361        Doc 162     Filed 01/28/21      Entered 01/28/21 14:26:56           Page 3 of 11




 U.S.C. §§ 157(a), (b)(1), and the District Court’s General Order of Reference dated

 September 21, 1984. This is a “core proceeding” pursuant to 28 U.S.C. §§ 157(b)(2)(A)

 and (K). This memorandum constitutes the court’s findings of fact and conclusions of law

 pursuant to Rules 52(a) and 55 of the Federal Rules of Civil Procedure, applicable here

 pursuant to Rules 7052, 7055, and 9014(c) of the Federal Rules of Bankruptcy Procedure.

     III.   PROCEDURAL HISTORY

            On September 1, 2017 (the “Petition Date”), the Plaintiffs filed a joint, voluntary

 Chapter 13 bankruptcy petition commencing the current Chapter 13 case, Case No. 17-

 31361 (the “Current Chapter 13 Case”). ECF No. 1.

            Prior to the filing of the Current Chapter 13 Case, the Plaintiffs filed a voluntary

 Chapter 13 case, Case No. 16-30062, on January 15, 2016 (the “2016 Case”). 2 On May

 23, 2017, the 2016 Case was dismissed after the Plaintiffs failed to file an amended

 Chapter 13 plan following the denial of their second amended Chapter 13 plan. See, 16-

 30062, ECF Nos. 44, 47. Before the 2016 Case was dismissed, Wells Fargo filed a proof

 of claim asserting a claim for $105,282.79 secured by the Property (“POC 9-1”). 16-

 30062, POC 9-1. POC 9-1 attached an assignment of mortgage indicating Mortgage

 Electronic Registration Systems, Inc., as nominee for Irwin Union Bank and Trust

 Company assigned the mortgage on March 16, 2016 to Wells Fargo Bank, N.A., as

 Trustee for Irwin Home Equity Loan Trust 2007-1. 16-30062, POC 9-1.

            In the Current Chapter 13 Case, the Plaintiffs’ Third Amended Chapter 13 Plan

 remains pending for confirmation. ECF No. 60. The court deferred consideration of the

 Third Amended Chapter 13 Plan until after a resolution of this adversary proceeding. See,


 2
        Prior to the 2016 Case, the Plaintiffs filed two Chapter 7 cases and received Chapter 7 discharges.
 See, Case Nos. 97-33566 and 11-31733.

                                                                                                         3
Case 17-31361    Doc 162     Filed 01/28/21    Entered 01/28/21 14:26:56      Page 4 of 11




 ECF Nos. 58, 144. Currently, a hearing to consider confirmation of the Third Amended

 Chapter 13 Plan is scheduled for January 28, 2021, the day following the evidentiary

 hearing on this adversary proceeding.

        The Plaintiffs commenced this adversary proceeding by filing a one-count

 complaint against U.S. Bank and Wells Fargo on November 16, 2018 (the “Complaint”).

 AP-ECF No. 1. U.S. Bank promptly appeared through counsel and filed an answer

 admitting all allegations of the Complaint. AP-ECF No. 5. However, Wells Fargo never

 appeared. On December 3, 2019, a default entered against Wells Fargo for its failure to

 appear and/or plead. AP-ECF No. 35.

        Thereafter, Plaintiffs’ counsel made multiple attempts to obtain a default judgment

 and/or a judgment by stipulation. See, AP-ECF Nos. 13, 21, 39, 64. These efforts failed

 for various reasons including a lack of notice, deficient service, and/or questions about

 the authority of the individual signing a stipulation on behalf of Wells Fargo.

        On December 18, 2020, the Plaintiffs filed the instant motion for an order to show

 cause why a default judgment should not enter against Wells Fargo. AP-ECF No. 78.

 The motion for order to show cause included: an affidavit executed by both Plaintiffs,

 certified copies of the U.S. Bank and Wells Fargo mortgages, and an affidavit executed

 by Plaintiffs’ counsel attesting to the service of the Complaint and the motion for order to

 show cause on Wells Fargo. AP-ECF No. 78. Plaintiffs’ counsel’s affidavit indicated that

 Wells Fargo was served with a copy of the Complaint on November 27, 2018 at the

 address provided by Wells Fargo in POC 9-1. AP-ECF No. 78-5, p. 2. The same address

 appears on the assignment of mortgage attached to POC 9-1.




                                                                                             4
Case 17-31361       Doc 162     Filed 01/28/21     Entered 01/28/21 14:26:56          Page 5 of 11




           Notwithstanding the entry of default against Wells Fargo, the court scheduled the

 motion for order to show cause for an evidentiary hearing on January 27, 2021 to be

 conducted remotely using the ZoomGov platform 3 in order to provide Wells Fargo an

 additional opportunity to contest the relief sought in the Complaint. See, AP-ECF No. 79.

 Notice of the evidentiary hearing was sent by Plaintiffs’ counsel via certified and regular

 U.S. mail to Wells Fargo at the address listed on POC 9-1 and its assignment of mortgage,

 and also to an address for its designated servicer. See, AP-ECF No. 82.

           The court set a deadline of January 15, 2021 for the filing of lists of witnesses, lists

 of exhibits, and exhibits. AP-ECF Nos. 79, 81. The Plaintiffs filed: (1) a list of witnesses

 listing themselves, and (2) a list of exhibits including three exhibits. AP-ECF No. 84.

 Despite the opportunity to contest the Complaint, Wells Fargo did not file a list of

 witnesses or exhibits and failed to appear at the evidentiary hearing on January 27, 2021.

           During the January 27, 2021 evidentiary hearing, the Plaintiff, Jacqueline Goulet-

 Santiago testified and the court admitted Plaintiffs’ three exhibits. AP-ECF Nos. 84-1, 84-

 2, and 84-3.

  IV.      FACTUAL FINDINGS

           The court makes the following factual findings after an evidentiary hearing

 pursuant to Fed.R.Civ.P. 52(a), applicable here pursuant to Fed.R.Bankr.P. 7052.

        1. The Plaintiffs are owners of the Property located at 1149 Straits Turnpike,

           Middlebury, Connecticut.




 3
         The evidentiary hearing was conducted remotely due to the exigent circumstances created by the
 COVID-19 pandemic. See, United States Bankruptcy Court for the District of Connecticut General Order
 Nos. 1-4.

                                                                                                     5
Case 17-31361   Doc 162    Filed 01/28/21   Entered 01/28/21 14:26:56    Page 6 of 11




    2. On March 9, 2007, the Plaintiffs participated in a closing of two mortgages that

       took place at the Property. Testimony of Jacqueline Santiago on January 27,

       2021.

    3. On that day, the Plaintiffs executed a mortgage in favor of U.S. Bank National

       Association, in the original principal amount of $288,000.00. AP-ECF No. 84-1.

       The U.S. Bank mortgage was recorded on the land records of the town of

       Middlebury, Connecticut, on March 26, 2007, at 11:31 a.m., in volume 230 at page

       269. AP-ECF No. 84-1

    4. Also, on March 9, 2007, the Plaintiffs executed a mortgage in favor of Mortgage

       Electronic Registration Systems, Inc., as nominee for Irwin Union Bank and Trust

       Company, in the original principal amount of $100,000.00. AP-ECF No. 84-2. The

       Mortgage Electronic Registration Systems, Inc. as nominee for Irwin Union Bank

       and Trust Company mortgage was recorded on the land records for the town of

       Middlebury, Connecticut on March 26, 2007, at 11:30 a.m., in volume 230 at page

       263. AP-ECF No. 84-2.

    5. The Plaintiffs intended the mortgage in favor of Mortgage Electronic Registration

       Systems, Inc., as nominee for Irwin Union Bank and Trust Company be recorded

       after the U.S. Bank mortgage and, at all times during and after the closing,

       expected the U.S. Bank mortgage to be in first position. Testimony of Jacqueline

       Santiago on January 27, 2021.

    6. U.S. Bank intended that its mortgage be recorded in first position. AP-ECF No. 5.




                                                                                        6
Case 17-31361       Doc 162      Filed 01/28/21       Entered 01/28/21 14:26:56            Page 7 of 11




     7. The Plaintiffs were unaware that the mortgages were recorded in the wrong order

         and were not involved in the recording process. Testimony of Jacqueline Santiago

         on January 27, 2021.

     8. On the bottom of the mortgage in favor of Mortgage Electronic Registration

         Systems, Inc., as nominee for Irwin Union Bank and Trust Company, there is a

         notation indicating “Connecticut – Second Mortgage.” AP-ECF No. 84-2.

     9. The Plaintiffs listed U.S. Bank as the first mortgagee and additional loss payee

         under their homeowner’s insurance. Testimony of Jacqueline Santiago on January

         27, 2021. Wells Fargo is not listed on any of the Plaintiffs’ homeowner’s insurance

         policies. Testimony of Jacqueline Santiago on January 27, 2021.

     10. The Plaintiffs’ mortgage with U.S. Bank calls for the Plaintiffs to make payments to

         escrow for the payment of real estate taxes. AP-ECF No. 84-1. The Plaintiffs have

         only ever made escrow payments to U.S. Bank. Testimony of Jacqueline Santiago

         on January 27, 2021.

     11. Subsequently, on March 16, 2016, Mortgage Electronic Registration Systems, Inc.,

         as nominee for Irwin Union Bank and Trust Company assigned its mortgage to

         Wells Fargo Bank, N.A., as Trustee for Irwin Home Equity Loan Trust 2007-1. 16-

         30062, POC 9-1. The assignment of mortgage was recorded on the land records

         for the town of Middlebury on March 21, 2016, in volume 288 at page 167. 4




 4
         The court takes judicial notice of the assignment of mortgage from the online database for the land
 records of the town of Middlebury located at https://www.uslandrecords.com/uslr/UslrApp/index.jsp
 pursuant to Fed.R.Evid. 201. Matters suitable for judicial notice include matters of public record. La Vigne
 v. Costco Wholesale Corp., 284 F. Supp. 3d 496, 504 (S.D.N.Y. 2018), aff'd, 772 Fed. Appx. 4 (2d Cir.
 2019)(Summary Order)(citing, Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012)).



                                                                                                           7
Case 17-31361      Doc 162    Filed 01/28/21   Entered 01/28/21 14:26:56      Page 8 of 11




       12. As of the Petition Date in the Current Chapter 13 Case, Wells Fargo held a

          mortgage in first position and U.S. Bank held a mortgage in second position on the

          land records for the town of Middlebury, Connecticut.

  V.      APPLICABLE LAW

             a. Standard for Default Judgment

          Pursuant to Fed.R.Civ.P. 55(b) made applicable to this adversary proceeding by

 Fed.R.Bankr.P. 7055, a court may enter a default judgment after the entry of default and

 may conduct a hearing to determine the amount of damages or the truth of any allegation.

 Fed.R.Civ.P. 55(b)(2). “[W]hile a party’s default is deemed to constitute a concession of

 all well pleaded allegations of liability, it is not considered an admission of damages.”

 Cement & Concrete Workers Dist. Council Welfare Fund v. Metro Found Contractors,

 Inc., 699 F.3d 230, 234 (2nd Cir.2012)(quoting, Greyhound Exhibit Group, Inc. v. E. L. U

 L. Realty Corp., 973 F.2d 155, 158 (2d Cir.1992)). “The second step, entry of a default

 judgment, converts the defendant's admission of liability into a final judgment that

 terminates the [l]itigation and awards the plaintiff any relief to which the court decides it

 is entitled, to the extent permitted by [Federal Rule of Civil Procedure] Rule 54(c).” City

 of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114 (2d. Cir 2011).

             b. Determining the Priority of a Lien Under Connecticut Law

          When a party seeks to determine the validity, priority, or extent of a lien, the

 initiation of an adversary becomes necessary pursuant to Fed.R.Bankr.P. 7001(2).

 Fed.R.Bankr.P. 7001(2). “In the absence of any controlling federal law, “property” and

 “interests in property” are creatures of state law.” In re Capasso, 618 B.R. 389, 394

 (Bankr. D. Conn. 2020)(citing, Barnhill v. Johnson, 503 U.S. 393, 398 (1992)).



                                                                                             8
Case 17-31361       Doc 162    Filed 01/28/21   Entered 01/28/21 14:26:56      Page 9 of 11




           In Hudson Valley Bank v. Kissel, 303 Conn. 614, 626 (2012), the Connecticut

 Supreme Court stated, “[t]he law relating to the priority of interests has its roots in early

 Connecticut jurisprudence. A fundamental principle is that a mortgage that is recorded

 first is entitled to priority over subsequently recorded mortgages provided that every

 grantee has a reasonable time to get his deed recorded.” Hudson Valley Bank v. Kissel,

 303 Conn. 614, 626 (2012).

           “There may be instances, however, when facts exist that suggest equity should

 intervene to address lien priority beyond the rule. Negligence or other tortious conduct

 may be factors which allow lien priority to be addressed in limited instances.” Westchester

 Modular Homes, Inc. v. 21 Heusted Drive, X08FSTCV166027321S, 2020 WL 6784491,

 at *5 (Conn. Super. Jan. 9, 2020)(citing, Connecticut Foreclosures, 5th Edition, Section

 9-2:3).

  VI.      DISCUSSION

           The Plaintiffs allege Wells Fargo’s mortgage should have priority over U.S. Bank’s

 mortgage, notwithstanding that U.S. Bank’s mortgage was recorded first.                I find

 Jacqueline Goulet-Santiago’s uncontested testimony credible that it was the intention of

 the Plaintiffs, as borrowers, and the expectation of the lenders that U.S. Bank’s mortgage

 would have first priority and Wells Fargo’s mortgage would have second priority. The

 form of mortgage used by Wells Fargo bolsters and supports the testimony regarding the

 intended priorities of the mortgages. Further, I credit the testimony that U.S. Bank is listed




                                                                                              9
Case 17-31361        Doc 162      Filed 01/28/21        Entered 01/28/21 14:26:56   Page 10 of
                                             11



as the additional loss payee on the Plaintiffs’ homeowner’s insurance and that the

Plaintiffs have only made escrow payments for real estate taxes to U.S. Bank.

       The evidence suggests that negligence by the unidentified individual recording the

mortgages on the land records for the town of Middlebury, Connecticut may be to blame

for the resulting error in the priorities of the U.S. Bank and Wells Fargo mortgages.

Because Wells Fargo failed to appear and contest these allegations, and because a

default entered, I find Wells Fargo admits that: 1) it was the intent of the parties that the

Wells Fargo mortgage be recorded in second position, and 2) there is a lack of prejudice

if the priorities are altered to reflect this intent.

VII.   CONCLUSION

       After consideration of the evidence presented, the circumstances of this case and

the Plaintiffs’ prior bankruptcy cases, and after balancing the equities between the parties,

I conclude there is good cause for granting the Plaintiffs’ request for a default judgment

and altering the relative priorities of the Wells Fargo and U.S. Bank mortgages. The U.S.

Bank mortgage shall have priority over the Wells Fargo mortgage.

       This is a final order subject to traditional rights of appeal, with a fourteen (14) day

appeal period. See, Fed.R.Bankr.P. 8001, et seq., Fed.R.Bankr.P. 8002(a)(1); Ritzen

Grp., Inc. v. Jackson Masonry, LLC, 140 S.Ct. 582 (Jan. 14, 2020).

       NOW THEREFORE, it is hereby

       ORDERED: That, judgment shall enter in favor of the Plaintiffs against the

defendant, Wells Fargo Bank, N.A., as Trustee for Irwin Home Equity Loan Trust 2007-1;

and it is further




                                                                                            10
Case 17-31361      Doc 162    Filed 01/28/21    Entered 01/28/21 14:26:56     Page 11 of
                                         11



       ORDERED: That, the mortgage in favor of U.S. Bank, National Association, in the

original principal amount of $288,000.00, recorded on the land records of the Town of

Middlebury, Connecticut, on March 26, 2007, in volume 230 at page 269, shall have

priority over the mortgage originally in favor of Mortgage Electronic Registration Systems,

Inc., as nominee for Irwin Union Bank and Trust Company, in the original principal amount

of $100,000.00, and recorded on the land records for the town of Middlebury, Connecticut,

on March 26, 2007, in volume 230 at page 263, as assigned to Wells Fargo Bank, N.A.,

as Trustee for Irwin Home Equity Loan Trust 2007-1 by assignment of mortgage dated

March 16, 2016 and recorded in volume 288 at page 167; and it is further

       ORDERED: That, a separate Judgment Order shall enter consistent with this

Memorandum of Decision, in a form recordable on the land records for the Town of

Middlebury, Connecticut.
                   Dated this 28th day of January, 2021, at New Haven, Connecticut.




                                                                                        11
